Citation Nr: 1622363	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

REMAND

The Veteran served on active duty from February 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and September 2012 by the Muscogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the Veteran filed his notice of disagreement with the September 2012 rating decision on appeal, the Veteran's claim seeking service connection for a respiratory disorder had been previously adjudicated by a July 2010 rating decision, and the finality of that rating decision was tolled by the Veteran's submission of evidence relevant to this claim within the year after the issuance of the July 2010 rating decision.  See 38 C.F.R. § 3.156(b) (2015).

The Veteran testified at a Board hearing in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), which was rendered in February 2016.  As the VHA medical expert indicated that the requested opinion could not be provided without certain radiological studies, the appeal is REMANDED to the agency of original jurisdiction to obtain this medical evidence and a new medical opinion considering this evidence.  VA will notify the Veteran if further action is required.

The Veteran asserts that he developed asbestosis as a result of his in-service asbestos exposure.  The record currently includes a 2013 VA medical opinion concluding that the Veteran does not have asbestosis; 2014 private medical diagnoses of asbestosis; and a 2016 VHA medical opinion (sought to resolve the aforementioned conflicting evidence) in which the VHA specialist stated that he could not render an opinion as to whether the Veteran has service-related asbestosis without reviewing the images of a March 2013 lung computerized tomography (CT) scan.  While the radiological report interpreting the March 2013 CT scan findings is of record, the actual images themselves have not been associated with the claims file.  As the Board is required to issue a remand to obtain outstanding medical evidence, the Veteran's claim is remanded, to this end, as well as to obtain a new VA medical opinion considering this relevant evidence.  The Board notes that as the record reflects that the Veteran underwent two lung CT scans during the pendency of this appeal, in March and July 2013, images from both scans should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance necessary from the Veteran, request the actual images of the lung CT scans, performed by Diagnostic Imaging Consultants in Tulsa, Oklahoma, in March and July 2013.

2.  If efforts to obtain these 2013 CT scan images are unsuccessful, afford the Veteran a new lung CT scan and associate these CT scan images with the electronic claims file. 

3.  Thereafter, obtain a VA medical opinion from an appropriate medical professional to determine whether the Veteran has service-related asbestosis.  The medical professional should review the Veteran's electronic claims file.

After reviewing the claims file, to include the February 2016 VHA specialist's medical opinion and the lung CT scan images of record, the medical professional is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran currently has asbestosis that can be related to his conceded in-service asbestos exposure.

The medical professional is to specifically consider and comment on the clinical significance of the Veteran's private asbestosis diagnoses of record, as reflected in 2013 and 2014 private treatment records.  

A complete rationale must be provided for all opinions rendered.  

4.  Finally, readjudicate the Veteran's claim seeking service connection for a respiratory disorder, to include as due to in-service asbestos exposure.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

